t c memo united_states tax_court diane lynn heller petitioner v commissioner of internal revenue respondent docket no filed date diane lynn heller pro_se anna a long for respondent memorandum opinion cohen judge respondent determined deficiencies and additions to tax as follows year deficiency dollar_figure big_number addition_to_tax sec_6651 dollar_figure dollar_figure dollar_figure the issues for decision are whether petitioner is entitled to business_expense deductions that respondent disallowed and whether she is liable for an addition_to_tax under sec_6651 for each of the years in issue all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure background the only evidence in the record has been stipulated and the stipulated facts are incorporated as our findings by this reference petitioner resided in la quinta california at the time her petition was filed petitioner’s federal_income_tax returns for and were all filed late being mailed on date date and date respectively petitioner claimed that the late filings resulted because she was in several accidents that caused injuries and a prolonged rehabilitation and recovery a schedule c profit or loss from business for petitioner’s self-employment as an occupational therapist was attached to each of those returns she reported gross_receipts of dollar_figure dollar_figure and dollar_figure for and respectively on each of the schedules c petitioner claimed deductions for car and truck expenses that were based solely on alleged business mileage for three cars the amounts claimed for car and truck expenses were dollar_figure dollar_figure and dollar_figure for and respectively in addition for petitioner deducted dollar_figure in travel_expenses and dollar_figure in other expenses on schedule c she deducted dollar_figure and dollar_figure for travel_expenses in and respectively the internal_revenue_service examined petitioner’s returns during the examination some of the deductions were disallowed and other deductions were increased all of the travel_expenses were disallowed for lack of substantiation of the other expenses claimed for dollar_figure was disallowed of the car and truck expenses claimed dollar_figure was disallowed for dollar_figure was disallowed for and dollar_figure was disallowed for the petition was filed on date petitioner requested los angeles california as the place of trial by notice served date the case was set for trial in los angeles on date petitioner moved for a continuance on various grounds including that her records were in storage in la quinta california and the desert heat among other things made retrieval at that time impracticable respondent objected on the ground that petitioner had failed to retrieve or produce records during the months after the notice of trial was sent but the court agreed to continue the case to the date los angeles session advising petitioner that she was obligated to get the records to produce them to respondent and to stipulate facts that could be agreed petitioner complained to the court about the examination process in which she and her tax_return_preparer had participated but she was advised that the conduct of the audit was not relevant on date petitioner sent to the court a motion requesting another 6-month continuance stating that she had provided some records but respondent requested more petitioner set forth other personal reasons for a continuance again respondent objected to the continuance the court indicated that the motion would be considered only if a stipulation was filed on or before the trial date and that petitioner would be allowed limited additional time to produce records substantiating her travel_expenses the stipulation of facts was filed date on october the court took under advisement petitioner’s motion to continue and ordered the parties to report to the court on or before date respondent’s status report was filed date and indicated that petitioner had failed to provide any additional documentation beyond that attached to the stipulation of facts petitioner failed to file a status report and had not as required in relation to each of the two prior trial settings submitted a pretrial memorandum identifying any witnesses or testimony that would be offered at trial thus by order dated date the court denied the motion to continue and ordered the case submitted on the then-existing record see rule a the court further ordered respondent to file a memorandum brief explaining why the documentation attached to the stipulation is inadequate to substantiate any deductions not conceded and addressing any other issues remaining in the case petitioner was directed to file an answering brief which she did on date at no time did petitioner tender any evidence beyond the stipulation filed date discussion petitioner bears the burden of proving that the deductions in dispute are ordinary and necessary business_expenses under sec_162 see 503_us_79 512_f2d_882 9th cir affg tcmemo_1972_133 petitioner has not even identified the dollar_figure in other expenses disallowed for with respect to the car and truck expenses and travel_expenses she must substantiate by adequate_records or other evidence the time place and business_purpose of each item of expense in accordance with sec_274 and and 280f d as respondent points out petitioner did not produce any mileage log for the logs that she produced for and do not appear to be contemporaneously created do not contain the required information contain obvious errors do not coincide with the amounts claimed and do not allow for allocation between business and personal_use of the vehicles the logs are not reliable maintenance records produced with respect to two vehicles do nothing more than reflect mileage on particular dates they are not helpful nonetheless most of the mileage petitioner claimed on her returns was allowed during the examination she has not shown that she is entitled to deduct any further amounts in relation to travel_expenses claimed for petitioner presented a bill from the imperial palace hotel casino in las vegas nevada that does not show the year incurred and a statement from the four seasons resort in santa barbara california for a one-night room charge of dollar_figure plus tax and a lounge charge there is no corroborating detail or evidence of the business_purpose of these expenses petitioner presented no evidence with respect to the travel_expenses claimed for or thus she cannot be allowed any additional deductions petitioner’s answer to respondent’s brief does not address either the law or the specific inadequacies of her proof she asserts without evidentiary basis that late filing of her returns was due to injuries she suffered from to she makes other arguments about the examination process but she was told when the case was first called for trial that what allegedly occurred during the audit was not relevant to what we determine here see 62_tc_324 although respondent has the burden of production under sec_7491 with respect to the additions to tax that burden has been satisfied by the stipulation that the returns were not timely petitioner has the burden of showing that the late filing was due to reasonable_cause and not due to willful neglect see eg 116_tc_438 illness or incapacity may constitute reasonable_cause if a taxpayer establishes that she was so ill that she was unable to file the returns on time see 16_tc_893 in her answering brief related to the claims of automobile expense petitioner asserts the nature of the therapy rehabilitation service business petitioner has been in for years requires the therapist to use a car all day long going from home to home and to hospitals nursing homes and assisted living facilities as well as the ordering agencies even if petitioner’s claims of disability were in evidence they are contradicted by her claims of business mileage in relation to her schedule c business and by her substantial earnings during the years in issue we are not persuaded that she was unable to file timely returns in consecutive years when she was successfully pursuing her occupation see eg 88_tc_1175 jordan v commissioner tcmemo_2005_ and cases cited therein bear v commissioner tcmemo_1992_690 affd without published opinion 19_f3d_26 9th cir the sec_6651 additions to tax will be sustained for the reasons explained above decision will be entered for respondent
